DETAILED ACTION
Vacuum Cleaner
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed 2-21-2022 has been entered. Claims 1-3,6,8-10,12-20 are currently pending and have been examined. Claims 5 and 7 have been cancelled. Applicant’s amendments to claims 6 and 8 overcome 112(b) rejection previously set forth in the Non-Final Office action mailed 12-01-2022. The previous 103 rejections have been updated due to applicant amendments. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6,8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chaffin (US 9675219 B1) in view of Electrolux (GB466473).
Regarding claim 1, Chaffin teaches (Figures 1-7, 9; Col 5 lines 58 – Col 6 lines 67) a vacuum cleaner comprising: a vacuum body assembly including a housing (hollow exterior casing 10) having a base end (bottom half 14), top end (top half 12) opposite the base end, and a longitudinal direction extending through the base end and the top end (see figure 1);a debris container (cylinder 34; Col 7 lines 19 – lines 44; Figure 7-8) removably coupled to the housing; and a suction source (motor 16; Col 5 lines 65 – Col 6 lines 10)  configured to draw air into the debris container; a harness assembly (backpack accessory 22; Col 6 lines 23 – 50; Figure 3) removably connected to the vacuum body assembly; and wherein the vacuum cleaner is convertible between a carry mode, the harness assembly connected to the vacuum body assembly in the carry mode, the harness assembly configured to be worn by a user; a stand mode, the base end of the vacuum body assembly configured to rest on a support surface in the stand mode.
Chaffin fails to teach a mount hook and a mount structure, and the mount hook being movable relative to the vacuum body assembly and that mount move translationally in a direction that transverses longitudinally direction of the housing
Electrolux teaches a vacuum cleaner that has a hook (hook 13, figure 1) that is apart of a mount structure (abstract, figures 2 and 3) which allows the vacuum cleaner to be mounted and movable relative to the vacuum body assembly (figures 1, 2), translationally moving the mount hook relative to the housing (Electrolux discloses that hook can be retractably mounted in straight guides). 

It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified the housing of Chaffin in view of Electrolux to have a mount hook and a mount structure, and the mount hook being movable relative to the vacuum body assembly for the purpose of allowing the hook to move within the housing. This modification allows the hook to be modular, and to be retracted and detracted. This ensures that the hook does not interfere with the use of the vacuum cleaner.
Regarding claim 2, modified Chaffin teaches (Col 6 lines 23 – 38, Col 8 lines 22-42; Figures 1,2-3,7) the harness assembly further including a base plate (receiving plate 24) removably connected to the vacuum body assembly; and at least one shoulder strap connected to the base plate.
Regarding claim 3, modified Chaffin teaches (Col 6 lines 23 – 50 Figures 1-3) wherein the harness assembly (backpack pack 22) is not connected to the vacuum body assembly in the hang mode.
Regarding claim 6, Chaffin as modified by Electrolux teach wherein a majority of the mount hook (see Electrolux hook 13, figure 3) is received within the housing when the mount hook is in the collapsed position (Electrolux discloses that hook can be retracted inside housing 14).
Regarding claim 8, Chaffin as modified by Electrolux teach, wherein the vacuum body assembly further includes a leash configured to releasably close a loop together with the mount hook (Chaffin teaches that backpack accessory can include a loop attached to another element).
Regarding claim 9, modified Chaffin teaches wherein the base end (bottom half 14; Figure 1, 8; Col 5 lines 58 – Col 6 lines 20) of the vacuum body assembly includes at least one foot configured to engage the support surface in the stand mode.
Claim(s) 10, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Noreen (US20030101534A1) in view of Duong (US11013379B2)
Regarding claim 10, Noreen teaches a vacuum body (vacuum cleaner 10, figure 3) assembly including a housing (housing unit 2, figure 3; a mount hook (hand grip 4, figure 3) connected to the housing, the mount hook at least partially surrounding the opening, the mount hook movable relative to the vacuum body assembly from a collapsed position to a deployed position (para 0031), the mount hook configured to hang the vacuum body assembly from a mount structure (handle 3, figure 3); a debris container removably coupled to the housing; and a suction source configured to draw air into the debris container (para 0030-0031, Noreen discloses a motor housed in removable top portion); 
Noreen fails to teach that the housing has an opening defined therein and a harness assembly removably connected to the vacuum body assembly, the harness assembly including a fastener removably received in the opening; and wherein with the fastener of the harness assembly received in the opening of the housing, the mount hook is positioned trapped between the housing of the vacuum body assembly and the harness assembly such that the mount hook is at least partially concealed by the harness assembly; and removing the harness assembly from the vacuum body assembly at least partially reveals the mount hook.
Duong teaches a housing (hollow body 22, figure 1) with opening (see mounting locations 115 figures 1, 14 and, there is an hole for coupling  fastener 29 and harness plate 16) defined therein and a harness assembly(harness assembly 61, figure 5)  removably connected to the vacuum body assembly (see figure 1)  the harness assembly including a fastener (resilient mountings 92, figure 4; the mountings are arranged so that they are secured to the vacuum cleaner see figures 1, 6)  removably received in the opening; and wherein with the fastener of the harness assembly received in the opening of the housing (see figures 1,4,6,9-8, 14)
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Noreen to include the teachings of Duong  so there is harness assembly and a housing with opening where the fasteners  the mount hook is positioned trapped between the housing of the vacuum body assembly and the harness assembly such that the mount hook is at least partially  concealed by the harness assembly; and removing the harness assembly from the vacuum body assembly at least partially reveals the mount hook. This modification would allow an operator to carry a vacuum cleaner comfortably on their back.
Regarding claim 12, modified Noreen wherein the vacuum body assembly includes a recess (storage channel 8, figure 3); and a majority of the mount hook is received in the recess in the collapsed position (para 0031).
Regarding claim 13, modified Noreen teaches wherein the mount hook is only movable from the collapsed position to the deployed position when the harness assembly is not connected to the vacuum body assembly (harness assembly of Duong would need to be removed for Noreen hand grip 4 move from collapsed position to the deployed position see figures 9 and 8 of duong harness assembly) .
Regarding claim 14, modified Noreen teaches wherein the harness assembly must be removed from the vacuum body assembly to utilize the mount hook (harness assembly of Duong would need to be removed for Noreen hand grip 4 move from collapsed position to the deployed position see figures 9 and 8 of duong harness assembly).
Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Soler (US 5267371 A) and Patrono (US 20130047367 A1) in view of Rief et al. (US 2015/0041512 A1) further in view of Perkins et al (US 5732867 A), hereinafter Perkins and Tracy et al. (US 7841632B2), hereinafter Tracy.
Regarding claim 15, Soler teaches a bagless debris container (lower casing 16, figure 2) removably coupled to the housing (see figure 3); and an electrically-powered suction source (motor 80, figure  4); col 4 lines 45-50, lines 55-60) configured to draw air into the bagless debris container; a harness assembly (harness 12, figure 2) removably connected to the vacuum body assembly, the harness assembly including a base plate (back plate 20, figure 2); at least one shoulder strap (shoulder strap 22, figure 2) connected to the base plate; and at least two fasteners rigidly (screws 32, figure 2) connected to the base plate,
Soler fails to teach that each fastener having a shaft section and a lock section; a lock mechanism movably connected to the housing of the vacuum body assembly to releasably lock the vacuum body assembly to the harness assembly, the lock mechanism actuatable from a lock position to an unlock position, the lock mechanism including a single lock rail; and wherein the lock rail traps the lock section of each of the at least two fasteners in the lock position.
However, Soler does disclose that any backpack harness design known in art may be used (col 4 lines 17-20).
Regarding claim 15, Perkins teaches a latch mechanism for a ( Figure 1-2,3-7; Col 2 lines 1-65) for a releasable harness assembly(backpack 10) including a base plate (second frame 14); at least one shoulder strap (shoulder straps 16)  connected to the base plate; and a fastener (pin 22) rigidly connected to the base plate, each fastener having a shaft section and a lock section); a lock mechanism (locking mechanism 26) lock mechanism actuatable from a lock position to an unlock position; and wherein the lock mechanism 
However, Perkins discloses a lock rail for each fastener instead of a single lock rail, and an opposite configuration.

    PNG
    media_image1.png
    211
    456
    media_image1.png
    Greyscale

Tracy discloses a latch mechanism (latch mechanism 12, figures 1, 2a. 2b) that has a single lock rail (biasing mechanism 62, figure 1 –3b) that controls two fasteners (hooks 36 and 38, figures 1-3b).
Regarding claim 15, Rief et al. discloses a backpack energy source assembly where the energy source housing (2, figures 1 and 21) can include a latching element directly on the housing (counter coupling interface 31, figure 21; para 0035,0039,0064) that couples to the backpack base plate (coupling interface 25, figure 20; abstract), where that coupling and latching elements can be interchanged (para 0026, 0027). 
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified harness assembly of Soler to include the teachings of the releasable backpack assembly and latch mechanism of Perkins, Tracy and Rief et al. This modification would allow an end user to effectively remove the harness assembly from the vacuum cleaner in more efficient way, and be able to switch out parts of the vacuum cleaner easier.
Regarding claim 16, Soler as modified in claim 1 comprises (Figure 1-2, 3-7; Col 2 lines 1-65, Perkins) wherein the lock section (lock rod 28, Perkins) of the fastener (pin 22, Perkins) includes a fastener hook.
Regarding claim 17, Soler as modified in claim 1 comprises (Figure 1-2, 3-7; Col 2 lines 1-65, Perkins) wherein the lock rail engaging the fastener hook (see annotated figure above, Perkins).
Regarding claim 18, Soler as modified in claim 1 comprises (Figure 1-2, 3-7; Col 2 lines 1-65, Perkins) wherein at least one of the fastener hook and the lock rail (locking mechanism 26, Perkins) includes a chamfer (chamfered surface 32, Perkins) to allow forced connection of the vacuum body assembly to the harness assembly without separately actuating the lock mechanism.
Regarding claim 19, Soler as modified in claim 1 comprises (Figure 1-2, 3-7; Col 2 lines 27-35, Perkins) wherein the lock mechanism (locking mechanism 26, Perkins) is biased toward the lock position.
Regarding claim 20, Soler as modified in claim 1 comprises (Figure 1-2, 3-7; Abstract, Col 2 lines 27-35, Perkins) wherein the lock mechanism (locking mechanism 26, Perkins) includes a user engagement portion configured to be actuated by a user to move the lock mechanism from the lock position to the unlock position.
Response to Arguments
Applicant's arguments filed 02-21-2022 have been fully considered but they are not persuasive with respective to claim 1. 
In response to applicant’s argument Electrolux fails to teach a translationally movable mount hook that moves relative to the housing in a direction transverse to the longitudinal direction and that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Electrolux teaches a hook that mounts a vacuum cleaner to the wall where the hook moves translationally which is shown in figure 3 of Electrolux, it would be obvious of one ordinary skill in the art when arranging mount hook assembly of Electrolux on Chaffin to make it so the mount hook moves in translationally direction that transverses the longitudinal direction since rearranging parts only requires routine skill in the art.
Applicant’s arguments with respect to claim(s) 10 and 15 have been considered but are moot because the new ground of rejection relies on  different combination of references applied in the prior rejection of record.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH AKYAA FORDJOUR whose telephone number is (571)272-0390. The examiner can normally be reached Monday - Thursday 7:30am - 4:00pm and Friday 6:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH AKYAA FORDJOUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723